DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending.

Drawings
The drawings were received on 2/14/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comments Regarding Subject Matter Eligibility
The abstract ideas of “determining, by the device, whether the first type of radio access network optimization is satisfied based on the first polymorphic algorithm” as noted in lines 5-6 of claim 1 and similarly as noted in claims 10 and 18 are considered as being recited with additional elements which integrate the abstract idea 

The Examiner considers the claim limitation “first polymorphic algorithm”, “second polymorphic algorithm” and “third polymorphic algorithm”, as noted in the claims, as including “energy algorithms 330”, “capacity algorithms 325”, “quality algorithms 320”, “coverage algorithms 315”, “mobility algorithms 310” and “context algorithms 305” as noted in FIG. 3 of the drawings and as noted in paragraph 0039 of the PGPub specification which are considered as well-known in the state of the prior art and in the level of one of ordinary skill.

Claim Interpretation
With regards to 35 U.S.C. 112(f), the claim limitations “the first polymorphic algorithm is configured to optimize...” and “the second polymorphic algorithm is configured to optimize...” as noted in claim 1 and similarly in claims 10 and 18 are not considered as generic placeholders, nonce terms or non-structural terms having no specific structural meaning for performing the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 3, 5, 12, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites the limitation "the first polymorphic algorithm and the second polymorphic algorithm are polymorphic to each other based on inputs and outputs" in lines 1-2.  In light of paragraphs 0025 and 0037 of the specification of the original disclosure, it is unclear what the limitation “polymorphic to each other” is referring to.

Claim 5 recites the limitation " the first polymorphic algorithm, the second polymorphic algorithm, and the third polymorphic algorithm are polymorphic to each other based on inputs, optimization of the first type, and outputs" in lines 1-3.  In light of paragraphs 0025 and 0037 of the specification of the original disclosure, it is unclear what the limitation “polymorphic to each other” is referring to.

Claim 12 recites the limitation "the first polymorphic algorithm and the second polymorphic algorithm are polymorphic to each other based on inputs and outputs" in lines 1-2.  In light of paragraphs 0025 and 0037 of the specification of the original disclosure, it is unclear what the limitation “polymorphic to each other” is referring to.

Claim 14 recites the limitation " the first polymorphic algorithm, the second polymorphic algorithm, and the third polymorphic algorithm are polymorphic to each other based on inputs, optimization of the first type, and outputs" in lines 1-3.  In light of “polymorphic to each other” is referring to.

Claim 20 recites the limitation "the first polymorphic algorithm and the second polymorphic algorithm are polymorphic to each other based on inputs and outputs" in lines 1-2.  In light of paragraphs 0025 and 0037 of the specification of the original disclosure, it is unclear what the limitation “polymorphic to each other” is referring to.

Allowable Subject Matter
Claim(s) 1-2, 4, 6-11, 13 and 15-19 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Sabella et al. US 20180183855, teaches transferring compute-intensive processes from a UE to a MEH where joint optimizations are performed associated with NRT/RT (see para. 0040, 0041).
A close reference, Azizi et al. US 20190364492, teaches suspension of background synchronization procedures and manager application which performs optimization (see para. 1009, 1282).
A close reference, Nirantar US 20140310709, teaches application suspension and transference associated with traffic optimization (see para. 0018 and 0081).
A close reference, Guim Bernat et al. US 20210144517, teaches dynamic optimization associated with edge computing (see para. 0640).
A close reference, Banda et al. US 20190245750, teaches polymorphic virtualized network function associated with video optimization (see para. 0024).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1, 4 and 6-9, the cited prior art either alone or in combination fails to teach the combined features of:

determining, by the device, whether the first type of radio access network optimization is satisfied based on the first polymorphic algorithm;
suspending, by the device, the first polymorphic algorithm in the first tier, when determining that the first type of radio access network optimization did not occur at one or more first locations of the multi-tier network; and
instantiating, by the device, a second polymorphic algorithm of the first type of radio access network optimization in a second tier of the multi-tier network, wherein the second polymorphic algorithm is configured to optimize based on a second time granularity that is different from the first time granularity.

As per claim(s) 10, 13 and 15-17, the cited prior art either alone or in combination fails to teach the combined features of:

determine whether the first type of radio access network optimization is satisfied based on the first polymorphic algorithm; 

 instantiate a second polymorphic algorithm of the first type of radio access network optimization in a second tier of the multi-tier network, wherein the second polymorphic algorithm is configured to optimize based on a second time granularity that is different from the first time granularity.

As per claim(s) 18-19, the cited prior art either alone or in combination fails to teach the combined features of:

determine whether the first type of radio access network optimization is satisfied based on the first polymorphic algorithm;
suspend the first polymorphic algorithm in the first tier, when determining that the first type of radio access network optimization did not occur at one or more first locations of the multi-tier network; and
instantiate a second polymorphic algorithm of the first type of radio access network optimization in a second tier of the multi-tier network, wherein the second polymorphic algorithm is configured to optimize based on a second time granularity that is different from the first time granularity.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Michael K Phillips/Examiner, Art Unit 2464